                                                        Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 1 of 17 Page ID #:3102



                                                                   1   HILL, FARRER & BURRILL LLP
                                                                       Kevin H. Brogan (Bar No. 089427)
                                                                   2     Email: kbrogan@hillfarrer.com
                                                                   3   William A. Meyers (Bar No. 266322)
                                                                         Email: wmeyers@hillfarrer.com
                                                                   4   300 South Grand Avenue, 37th Floor
                                                                       Los Angeles, CA 90071-3147
                                                                   5   Telephone: (213) 620-0460
                                                                   6
                                                                       Fax: (213) 624-4840

                                                                   7   Attorneys for Defendants
                                                                       Allen Matkins Leck Gamble Mallory &
                                                                   8   Natsis, LLP and Clark Libenson
                                                                   9
                                                                                          UNITED STATES DISTRICT COURT
                                                                  10
                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                   300 SOUTH GRAND AVENUE




                                                                       JAMES D. MCCOOL,                            CASE NO. 5:19-cv-02499 PSG (KKx)
                                      ATTORNEYS AT LAW




                                                                  13
                                                                                     Plaintiff,                    [PROPOSED] STIPULATED
                                                                  14
                                                                            vs.                                    PROTECTIVE ORDER
                                                                  15
                                                                       ALLEN MATKINS LECK                          Hon. Philip S. Gutierrez
                                                                  16
                                                                       GAMBLE MALLORY & NATSIS,
                                                                  17   LLP; CLARK LIBENSON; and
                                                                       DOES 1-10, inclusive,
                                                                  18
                                                                                     Defendants.
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23
                                                                                                                   Complaint Filed: December 30, 2019
                                                                  24                                               Trial Date:      January 25, 2022
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                        Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 2 of 17 Page ID #:3103



                                                                   1         This proposed stipulated protective order is entered into pursuant to Local
                                                                   2   Rule 7-1 by and between Plaintiff James D. McCool (“Plaintiff”) and defendants
                                                                   3   Allen Matkins Leck Gamble Mallory & Natsis, LLP and Clark Libenson
                                                                   4   (collectively, the “Allen Matkins Defendants”), by and through their respective
                                                                   5   counsel of record.
                                                                   6   1.    GENERAL
                                                                   7         1.1    Purposes and Limitations. Discovery in this action is likely to involve
                                                                   8   production of confidential, proprietary, or private information for which special
                                                                   9   protection from public disclosure and from use for any purpose other than
                                                                  10   prosecuting this litigation may be warranted. Accordingly, the parties hereby
                                                                  11   stipulate to and petition the Court to enter the following Stipulated Protective
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   Order. The parties acknowledge that this Order does not confer blanket protections
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13   on all disclosures or responses to discovery and that the protection it affords from
                                                                  14   public disclosure and use extends only to the limited information or items that are
                                                                  15   entitled to confidential treatment under the applicable legal principles. The parties
                                                                  16   further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                                                                  17   Protective Order does not entitle them to file confidential information under seal;
                                                                  18   Civil Local Rule 79-5 sets forth the procedures that must be followed and the
                                                                  19   standards that will be applied when a party seeks permission from the court to file
                                                                  20   material under seal.
                                                                  21         1.2    Good Cause Statement. This is an action for alleged fraudulent
                                                                  22   concealment in connection with Plaintiff’s purchase of a minority interest in an
                                                                  23   aviation management services business, Desert Jet Holdings, LLC (“Desert Jet
                                                                  24   Holdings”). This action may involve valuable and proprietary commercial,
                                                                  25   financial, operational, research, development, and other confidential business
                                                                  26   information for which special protection from public disclosure and from use for
                                                                  27   any purpose other than prosecution of this action is warranted. In particular, the
                                                                  28   parties anticipate that discovery will involve business records and other financial
                                                                                                                   -2-
                                                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                        Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 3 of 17 Page ID #:3104



                                                                   1   and operational information of Desert Jet Holdings and its subsidiaries, including
                                                                   2   investor records, income and balance sheet data, and tax information.
                                                                   3         As a result, the parties anticipate that certain financial information that is not
                                                                   4   otherwise publicly available may be produced in discovery in this litigation, and
                                                                   5   that the public disclosure of such information might potentially harm the business
                                                                   6   interests and/or competitive standing of Desert Jet Holdings and its subsidiaries.
                                                                   7   See, e.g., Hodges v. Apple Inc., Case No. 13-cv-01128, 2013 WL 6070408 (N.D.
                                                                   8   Cal. Nov. 18, 2013) (“Given the nature of Exhibit 4—a spreadsheet that contains
                                                                   9   financial information—the Court is persuaded that there are compelling reasons to
                                                                  10   file it under seal.”); see also SMD Software, Inc. v. EMove, Inc., Case No. 5:08-CV-
                                                                  11   403-FL, 2013 WL 1091054, at *3 (E.D.N.C. Mar. 15, 2013) (“Defendants urge that
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   these documents contain confidential information such as…expense information,
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13   revenue and growth information, and relative market share.…the court agrees that
                                                                  14   they too contain confidential information, the publication of which may harm the
                                                                  15   parties’ business interests and competitive standing. This risk of harm outweighs
                                                                  16   the public’s interest in accessing the documents.”).
                                                                  17         Given the possibility of harm to business interests and competitive standing
                                                                  18   in the event of public disclosure, and because it would be unduly burdensome for
                                                                  19   the Court to become overly emmeshed in determining for discovery purposes the
                                                                  20   confidentiality of each and every covered document or particular information
                                                                  21   produced in discovery, good cause exists to enter this Stipulated Protective Order.
                                                                  22         Accordingly, to expedite the flow of information, to facilitate the prompt
                                                                  23   resolution of disputes over confidentiality of discovery materials, to adequately
                                                                  24   protect information the parties are entitled to keep confidential, to ensure that the
                                                                  25   parties are permitted reasonable necessary uses of such material in preparation for
                                                                  26   and in the conduct of trial, to address their handling at the end of the litigation, and
                                                                  27   serve the ends of justice, a protective order for such information is justified in this
                                                                  28   matter. It is the intent of the parties that information will not be designated as
                                                                                                                   -3-
                                                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                        Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 4 of 17 Page ID #:3105



                                                                   1   confidential for tactical reasons and that nothing be so designated without a good
                                                                   2   faith belief that it has been maintained in a confidential, non-public manner, and
                                                                   3   there is good cause why it should not be part of the public record of this case.
                                                                   4   2.     DEFINITIONS
                                                                   5          2.1    Action: this pending federal lawsuit, styled James D. McCool v.
                                                                   6   Denise Wilson, et al., United States District Court for the Central District of
                                                                   7   California, Case No. 5:19-cv-02499 PSG (KKx).
                                                                   8          2.2    Challenging Party: a Party or Non-Party that challenges the
                                                                   9   designation of information or items under this Order.
                                                                  10          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                  11   how it is generated, stored or maintained) or tangible things that qualify for
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13   the Good Cause Statement.
                                                                  14          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                  15   their support staff).
                                                                  16          2.5    Designating Party: a Party or Non-Party that designates information or
                                                                  17   items that it produces in disclosures or in responses to discovery as
                                                                  18   “CONFIDENTIAL.”
                                                                  19          2.6    Disclosure or Discovery Material: all items or information, regardless
                                                                  20   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                  21   among other things, testimony, transcripts, and tangible things), that are produced
                                                                  22   or generated in disclosures or responses to discovery in this matter.
                                                                  23          2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                  24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                  25   an expert witness or as a consultant in this Action.
                                                                  26          2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                                  27   House Counsel does not include Outside Counsel of Record or any other outside
                                                                  28   counsel.
                                                                                                                   -4-
                                                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                        Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 5 of 17 Page ID #:3106



                                                                   1         2.9    Non-Party: any natural person, partnership, corporation, association,
                                                                   2   or other legal entity not named as a Party to this action.
                                                                   3         2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                                   4   party to this Action but are retained to represent or advise a party to this Action and
                                                                   5   have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                                   6   which has appeared on behalf of that party, and includes support staff.
                                                                   7         2.11 Party: any party to this Action, including all of its officers, directors,
                                                                   8   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                   9   support staffs).
                                                                  10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                  11   Discovery Material in this Action.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12         2.13 Professional Vendors: persons or entities that provide litigation
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                  14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                  15   and their employees and subcontractors.
                                                                  16         2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                  17   designated as “CONFIDENTIAL.”
                                                                  18         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                                  19   Material from a Producing Party.
                                                                  20   3.    SCOPE
                                                                  21         The protections conferred by this Stipulation and Order cover not only
                                                                  22   Protected Material (as defined above), but also (1) any information copied or
                                                                  23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                  24   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                  25   presentations by Parties or their Counsel that might reveal Protected Material. The
                                                                  26   protections conferred by this Stipulation and Order do not extend to information or
                                                                  27   documents obtained elsewhere, i.e., from sources other than through the discovery
                                                                  28   process. Any use of Protected Material at trial shall be governed by the orders of
                                                                                                                   -5-
                                                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                        Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 6 of 17 Page ID #:3107



                                                                   1   the trial judge. This Order does not govern the use of Protected Material at trial.
                                                                   2   4.    DURATION
                                                                   3         Once a case proceeds to trial, all of the information that was designated as
                                                                   4   confidential or maintained pursuant to this protective order becomes public and will
                                                                   5   be presumptively available to all members of the public, including the press, unless
                                                                   6   compelling reasons supported by specific factual findings to proceed otherwise are
                                                                   7   made to the trial judge in advance of the trial. See Kamakana v. City and County of
                                                                   8   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
                                                                   9   showing for sealing documents produced in discovery from “compelling reasons”
                                                                  10   standard when merits-related documents are part of court record). Accordingly, the
                                                                  11   terms of this protective order do not extend beyond the commencement of the trial.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   5.    DESIGNATING PROTECTED MATERIAL
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                                  14   Each Party or Non-Party that designates information or items for protection under
                                                                  15   this Order must take care to limit any such designation to specific material that
                                                                  16   qualifies under the appropriate standards. The Designating Party must designate for
                                                                  17   protection only those parts of material, documents, items, or oral or written
                                                                  18   communications that qualify so that other portions of the material, documents,
                                                                  19   items, or communications for which protection is not warranted are not swept
                                                                  20   unjustifiably within the ambit of this Order.
                                                                  21         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                  22   that are shown to be clearly unjustified or that have been made for an improper
                                                                  23   purpose (e.g., to unnecessarily encumber the case development process or to
                                                                  24   impose unnecessary expenses and burdens on other parties) may expose the
                                                                  25   Designating Party to sanctions or to prohibitions against any further right to
                                                                  26   designate documents or information as confidential under this Order.
                                                                  27         If it comes to a Designating Party’s attention that information or items that it
                                                                  28   designated for protection do not qualify for protection, then that Designating Party
                                                                                                                  -6-
                                                                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                        Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 7 of 17 Page ID #:3108



                                                                   1   must promptly notify all parties that it is withdrawing the inapplicable designation.
                                                                   2         5.2      Manner and Timing of Designations. Except as otherwise provided in
                                                                   3   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
                                                                   4   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                   5   under this Order must be clearly so designated before the material is disclosed or
                                                                   6   produced. Designation in conformity with this Order requires:
                                                                   7               (a) for information in documentary form (e.g., paper or electronic
                                                                   8   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                   9   proceedings), that the Producing Party affix at a minimum, the legend
                                                                  10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                                  11   contains protected material. If only a portion or portions of the material on a page
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   qualifies for protection, the Producing Party also must clearly identify the protected
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13   portion(s) (e.g., by making appropriate markings in the margins).
                                                                  14         A Party or Non-Party that makes original documents available for inspection
                                                                  15   need not designate them for protection until after the inspecting Party has indicated
                                                                  16   which documents it would like copied and produced. During the inspection and
                                                                  17   before the designation, all of the material made available for inspection shall be
                                                                  18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                                  19   documents it wants copied and produced, the Producing Party must determine
                                                                  20   which documents, or portions thereof, qualify for protection under this Order.
                                                                  21   Then, before producing the specified documents, the Producing Party must affix the
                                                                  22   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                                  23   portion or portions of the material on a page qualifies for protection, the Producing
                                                                  24   Party also must clearly identify the protected portion(s) (e.g., by making
                                                                  25   appropriate markings in the margins).
                                                                  26               (b) for testimony given in depositions that the Designating Party identify
                                                                  27   the Disclosure or Discovery Material on the record, before the close of the
                                                                  28   deposition all protected testimony.
                                                                                                                    -7-
                                                                                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                        Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 8 of 17 Page ID #:3109



                                                                   1               (c) for information produced in some form other than documentary and
                                                                   2   for any other tangible items, that the Producing Party affix in a prominent place on
                                                                   3   the exterior of the container or containers in which the information is stored the
                                                                   4   legend “CONFIDENTIAL.” If only a portion or portions of the information
                                                                   5   warrants protection, the Producing Party, to the extent practicable, shall identify the
                                                                   6   protected portion(s).
                                                                   7         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                   8   failure to designate qualified information or items does not, standing alone, waive
                                                                   9   the Designating Party’s right to secure protection under this Order for such
                                                                  10   material. Upon timely correction of a designation, the Receiving Party must make
                                                                  11   reasonable efforts to assure that the material is treated in accordance with the
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   provisions of this Order.
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                  14         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                                                                  15   designation of confidentiality at any time that is consistent with the Court’s
                                                                  16   Scheduling Order.
                                                                  17         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                                                                  18   resolution process under Local Rule 37.1, et seq.
                                                                  19         6.3      Burden. The burden of persuasion in any such challenge proceeding
                                                                  20   shall be on the Designating Party. Frivolous challenges, and those made for an
                                                                  21   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
                                                                  22   other parties) may expose the Challenging Party to sanctions. Unless the
                                                                  23   Designating Party has waived or withdrawn the confidentiality designation, all
                                                                  24   parties shall continue to afford the material in question the level of protection to
                                                                  25   which it is entitled under the Producing Party’s designation until the Court rules on
                                                                  26   the challenge.
                                                                  27   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                  28         7.1      Basic Principles. A Receiving Party may use Protected Material that is
                                                                                                                    -8-
                                                                                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                        Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 9 of 17 Page ID #:3110



                                                                   1   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                   2   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                   3   Protected Material may be disclosed only to the categories of persons and under the
                                                                   4   conditions described in this Order. When the Action has been terminated, a
                                                                   5   Receiving Party must comply with the provisions of Section 13 below (FINAL
                                                                   6   DISPOSITION).
                                                                   7         Protected Material must be stored and maintained by a Receiving Party at a
                                                                   8   location and in a secure manner that ensures that access is limited to the persons
                                                                   9   authorized under this Order.
                                                                  10         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                  11   otherwise ordered by the court or permitted in writing by the Designating Party, a
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   Receiving Party may disclose any information or item designated
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13   “CONFIDENTIAL” only to:
                                                                  14               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                                  15   well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                  16   necessary to disclose the information for this Action;
                                                                  17               (b) the officers, directors, and employees (including House Counsel) of
                                                                  18   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                  19               (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                  20   disclosure is reasonably necessary for this Action and who have signed the
                                                                  21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                  22               (d) the court and its personnel;
                                                                  23               (e) court reporters and their staff;
                                                                  24               (f) professional jury or trial consultants, mock jurors, and Professional
                                                                  25   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                  26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                  27               (g) the author or recipient of a document containing the information or a
                                                                  28   custodian or other person who otherwise possessed or knew the information;
                                                                                                                      -9-
                                                                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                     Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 10 of 17 Page ID #:3111



                                                                   1             (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                                   2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                                   3   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                                                                   4   will not be permitted to keep any confidential information unless they sign the
                                                                   5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                   6   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                   7   deposition testimony or exhibits to depositions that reveal Protected Material may
                                                                   8   be separately bound by the court reporter and may not be disclosed to anyone
                                                                   9   except as permitted under this Stipulated Protective Order; and
                                                                  10             (i) any mediator or settlement officer, and their supporting personnel,
                                                                  11   mutually agreed upon by any of the parties engaged in settlement discussions.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13         PRODUCED IN OTHER LITIGATION
                                                                  14         If a Party is served with a subpoena or a court order issued in other litigation
                                                                  15   that compels disclosure of any information or items designated in this Action as
                                                                  16   “CONFIDENTIAL,” that Party must:
                                                                  17             (a) promptly notify in writing the Designating Party. Such notification
                                                                  18   shall include a copy of the subpoena or court order;
                                                                  19             (b) promptly notify in writing the party who caused the subpoena or order
                                                                  20   to issue in the other litigation that some or all of the material covered by the
                                                                  21   subpoena or order is subject to this Protective Order. Such notification shall
                                                                  22   include a copy of this Stipulated Protective Order; and
                                                                  23             (c) cooperate with respect to all reasonable procedures sought to be
                                                                  24   pursued by the Designating Party whose Protected Material may be affected.
                                                                  25         If the Designating Party timely seeks a protective order, the Party served with
                                                                  26   the subpoena or court order shall not produce any information designated in this
                                                                  27   action as “CONFIDENTIAL” before a determination by the court from which the
                                                                  28   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                                                                   - 10 -
                                                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                     Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 11 of 17 Page ID #:3112



                                                                   1   permission. The Designating Party shall bear the burden and expense of seeking
                                                                   2   protection in that court of its confidential material and nothing in these provisions
                                                                   3   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                                   4   to disobey a lawful directive from another court.
                                                                   5   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                   6         PRODUCED IN THIS LITIGATION
                                                                   7             (a) The terms of this Order are applicable to information produced by a
                                                                   8   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                   9   produced by Non-Parties in connection with this litigation is protected by the
                                                                  10   remedies and relief provided by this Order. Nothing in these provisions should be
                                                                  11   construed as prohibiting a Non-Party from seeking additional protections.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12             (b) In the event that a Party is required, by a valid discovery request, to
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                  14   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                  15   confidential information, then the Party shall:
                                                                  16                (1) promptly notify in writing the Requesting Party and the Non-Party
                                                                  17   that some or all of the information requested is subject to a confidentiality
                                                                  18   agreement with a Non-Party;
                                                                  19                (2) promptly provide the Non-Party with a copy of the Stipulated
                                                                  20   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                  21   specific description of the information requested; and
                                                                  22                (3) make the information requested available for inspection by the
                                                                  23   Non-Party, if requested.
                                                                  24             (c) If the Non-Party fails to seek a protective order from this court within
                                                                  25   14 days of receiving the notice and accompanying information, the Receiving Party
                                                                  26   may produce the Non-Party’s confidential information responsive to the discovery
                                                                  27   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                  28   not produce any information in its possession or control that is subject to the
                                                                                                                   - 11 -
                                                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                     Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 12 of 17 Page ID #:3113



                                                                   1   confidentiality agreement with the Non-Party before a determination by the court.
                                                                   2   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                                   3   expense of seeking protection in this court of its Protected Material.
                                                                   4   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                   5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                   6   Protected Material to any person or in any circumstance not authorized under this
                                                                   7   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                   8   writing the Designating Party of the unauthorized disclosures, (b) use its best
                                                                   9   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                                                                  10   person or persons to whom unauthorized disclosures were made of all the terms of
                                                                  11   this Order, and (d) request such person or persons to execute the “Acknowledgment
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                  14         PROTECTED MATERIAL
                                                                  15         When a Producing Party gives notice to Receiving Parties that certain
                                                                  16   inadvertently produced material is subject to a claim of privilege or other
                                                                  17   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                  18   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                                  19   whatever procedure may be established in an e-discovery order that provides for
                                                                  20   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                                  21   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                                  22   of a communication or information covered by the attorney-client privilege or work
                                                                  23   product protection, the parties may incorporate their agreement in the stipulated
                                                                  24   protective order submitted to the court.
                                                                  25   12.   MISCELLANEOUS
                                                                  26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                  27   person to seek its modification by the Court in the future.
                                                                  28         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                                                   - 12 -
                                                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                     Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 13 of 17 Page ID #:3114



                                                                   1   Protective Order no Party waives any right it otherwise would have to object to
                                                                   2   disclosing or producing any information or item on any ground not addressed in
                                                                   3   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                                   4   any ground to use in evidence of any of the material covered by this Protective
                                                                   5   Order.
                                                                   6         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                   7   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                                                   8   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                   9   specific Protected Material at issue. If a Party’s request to file Protected Material
                                                                  10   under seal is denied by the court, then the Receiving Party may file the information
                                                                  11   in the public record unless otherwise instructed by the court.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   13.   FINAL DISPOSITION
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                  14   days of a written request by the Designating Party, each Receiving Party must
                                                                  15   return all Protected Material to the Producing Party or destroy such material. As
                                                                  16   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                  17   compilations, summaries, and any other format reproducing or capturing any of the
                                                                  18   Protected Material. Whether the Protected Material is returned or destroyed, the
                                                                  19   Receiving Party must submit a written certification to the Producing Party (and, if
                                                                  20   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                                  21   (1) identifies (by category, where appropriate) all the Protected Material that was
                                                                  22   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                                                  23   copies, abstracts, compilations, summaries or any other format reproducing or
                                                                  24   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                                  25   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                                  26   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                                  27   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                                  28   work product, even if such materials contain Protected Material. Any such archival
                                                                                                                   - 13 -
                                                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                     Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 14 of 17 Page ID #:3115



                                                                   1   copies that contain or constitute Protected Material remain subject to this Protective
                                                                   2   Order as set forth in Section 4 (DURATION).
                                                                   3

                                                                   4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                   5
                                                                        DATED: July 27, 2021                         TUCKER ELLIS LLP
                                                                   6

                                                                   7
                                                                                                                     By: /s/ John Q. Lewis
                                                                   8
                                                                                                                       John Q. Lewis
                                                                   9                                                   Attorneys for Plaintiff
                                                                                                                       James D. McCool
                                                                  10
                                                                        DATED: July 27, 2021                         HILL, FARRER & BURRILL LLP
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                                                                     By: /s/ William A. Meyers
                                                                  13
                                                                                                                       William A. Meyers
                                                                  14                                                   Attorneys for Defendants
                                                                                                                       Allen Matkins Leck Gamble Mallory
                                                                  15                                                   & Natsis, LLP and Clark Libenson
                                                                  16

                                                                  17                               SIGNATURE ATTESTION
                                                                  18         Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer, William A. Meyers, attests
                                                                  19   that all other signatories listed, and on whose behalf the filing is submitted, concur
                                                                  20   in the filing’s content and have authorized the filing.
                                                                  21
                                                                        DATED: July 27, 2021                         By: /s/ William A. Meyers
                                                                  22
                                                                                                                       William A. Meyers
                                                                  23                                                   Attorneys for Defendants
                                                                                                                       Allen Matkins Leck Gamble Mallory
                                                                  24                                                   & Natsis, LLP and Clark Libenson
                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                   - 14 -
                                                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                     Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 15 of 17 Page ID #:3116



                                                                   1                                         EXHIBIT A
                                                                   2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                   3

                                                                   4   I, _______________________ [insert full name], of _________________________
                                                                   5   [insert full address], declare under penalty of perjury that I have read in its entirety
                                                                   6   and understand the Stipulated Protective Order that was issued by the United States
                                                                   7   District Court for the Central District of California on [date] in the case of James D.
                                                                   8   McCool v. Denise Wilson, et al., Case No. 5:19-cv-02499 PSG (KKx). I agree to
                                                                   9   comply with and to be bound by all the terms of this Stipulated Protective Order
                                                                  10   and I understand and acknowledge that failure to so comply could expose me to
                                                                  11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12   not disclose in any manner any information or item that is subject to this Stipulated
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13   Protective Order to any person or entity except in strict compliance with the
                                                                  14   provisions of this Order. I further agree to submit to the jurisdiction of the United
                                                                  15   States District Court for the Central District of California for the purpose of
                                                                  16   enforcing the terms of this Stipulated Protective Order, even if such enforcement
                                                                  17   proceedings occur after termination of this action. I hereby appoint
                                                                  18   ______________________________________ [insert full name] of
                                                                  19   ______________________________________ [insert full address and telephone
                                                                  20   number] as my California agent for service of process in connection with this action
                                                                  21   or any proceedings related to enforcement of this Stipulated Protective Order.
                                                                  22   Date: ______________________________________
                                                                  23   City and State where sworn and signed: _________________________________
                                                                  24   Printed name: _______________________________
                                                                  25

                                                                  26   Signature: __________________________________
                                                                  27
                                                                       HFB 2399100.1 A3761 005
                                                                  28
                                                                                                                  - 15 -
                                                                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                     Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 16 of 17 Page ID #:3117



                                                                   1   HILL, FARRER & BURRILL LLP
                                                                       Kevin H. Brogan (Bar No. 089427)
                                                                   2     Email: kbrogan@hillfarrer.com
                                                                   3   William A. Meyers (Bar No. 266322)
                                                                         Email: wmeyers@hillfarrer.com
                                                                   4   300 South Grand Avenue, 37th Floor
                                                                       Los Angeles, CA 90071-3147
                                                                   5   Telephone: (213) 620-0460
                                                                   6
                                                                       Fax: (213) 624-4840

                                                                   7   Attorneys for Defendants
                                                                       Allen Matkins Leck Gamble Mallory &
                                                                   8   Natsis, LLP and Clark Libenson
                                                                   9
                                                                                           UNITED STATES DISTRICT COURT
                                                                  10
                                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                   300 SOUTH GRAND AVENUE




                                                                       JAMES D. MCCOOL,                           CASE NO. 5:19-cv-02499 PSG (KKx)
                                      ATTORNEYS AT LAW




                                                                  13
                                                                                     Plaintiff,                   [PROPOSED] ORDER RE:
                                                                  14
                                                                            vs.                                   STIPULATED PROTECTIVE
                                                                  15                                              ORDER
                                                                       ALLEN MATKINS LECK
                                                                  16
                                                                       GAMBLE MALLORY & NATSIS,                   Hon. Philip S. Gutierrez
                                                                  17   LLP; CLARK LIBENSON; and
                                                                       DOES 1-10, inclusive,
                                                                  18
                                                                                     Defendants.
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24                                              Complaint Filed: December 30, 2019
                                                                  25                                              Trial Date:      January 25, 2022

                                                                  26

                                                                  27

                                                                  28


                                                                                            [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                     Case 5:19-cv-02499-PSG-KK Document 163 Filed 07/29/21 Page 17 of 17 Page ID #:3118



                                                                   1         Having considered the Proposed Stipulated Protective Order of the parties,
                                                                   2   and finding that good cause exists therefor, the requested Protective Order is
                                                                   3   granted.
                                                                   4         IT IS SO ORDERED
                                                                   5

                                                                   6          -XO\
                                                                       DATED: ______________, 2021                      _______________________________
                                                                                                                        HON. KENLY KIYA KATO
                                                                   7
                                                                                                                        United States Magistrate Judge
                                                                   8

                                                                   9

                                                                  10

                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                  -2-
                                                                                             [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
